TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00092-CV




Clark Watts, M.D., Appellant

v.

Roger Renee Rodriguez and Dorothy Rodriguez, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN404093, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



O R D E R

PER CURIAM

                        Appellant Clark Watts, M.D. has filed a motion asking this Court to issue temporary
orders staying the commencement of a trial in the trial court pending our resolution of the appeal. 
Section 51.014(b) of the civil practice and remedies code provides that an interlocutory appeal filed
under section 51.014(a)(9) stays the commencement of trial, although other pre-trial matters may
proceed.  Tex. Civ. Prac. & Rem. Code Ann. § 51.014(b) (West Supp. 2005).  Appellant states that
his appeal was filed under section 51.014(a)(9), automatically triggering a stay of trial under section
51.014(b).  The statutory stay becomes effective as soon as the interlocutory appeal is taken,
therefore, temporary orders by this Court staying the commencement of trial are unnecessary.  We
overrule appellant’s motion for temporary orders.
                        It is ordered March 24, 2006.
Before Justices B. A. Smith, Puryear and Waldrop
Publish